DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on March 1, 2022. Claims 1-11 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the drawings is withdrawn in view of Applicant’s amendment.
The objection to the claims is withdrawn in view of Applicant’s amendment.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained and modified as necessitated by the amendments.
All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New objections to the specification are necessitated by the amendments.
New objections to the claims are necessitated by the amendments.
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Drawings
The drawings were received on March 1, 2022.  These drawings are acceptable.
Specification
The amendment filed March 1, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not “the heating device 7 is electrically contactable by the electric contacts 8” in para. [0031] of the amended instant specification. The originally filed instant specification does not provide support for the heating device being electrically contactable by electric contacts. Applicant states that it is clear from the original figures that reference character 8 must be electric contacts, but Examiner respectfully disagrees because the reference character 8 is not described in the originally filed instant specification, and was merely shown as a rectangular shape in the original drawings, which could be representative of anything and not necessarily electric contacts. Further, the replacement drawings do not show any reference character 8.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, “gases” should read “the gases” for consistency.  Appropriate correction is required.
Claims 6-7 are objected to because of the following informalities:  in lines 1-2, “the ceramic material” should read “the porous ceramic material” for consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in lines 2 and 2-3, “the metal” should read “the at least one metal” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “at least one metal or one oxide of the metal” in line 2 of the claim. It is unclear if the recitation “at least one metal or one oxide of the metal” means: (a) at least one metal or only one oxide of the metal, OR (b) at least one metal or at least one oxide of the metal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 5,429,727 A) and further in view of Logothetis et al. (US 5,250,169 A) and further in view of Komatsu et al. (US 2006/0091010 A1).
Regarding claim 1, Vogt teaches an electrochemical gas sensor (a gas sensor device 10, Fig. 1, col. 3, lns. 23-24) comprising:
a base plate comprising a base plate main surface (a substrate 12 having a main surface, Fig. 1, col. 3, lns. 26-27);
a catalytic layer (an electrode 16 made of a catalytic metal such as Pt, Fig. 1, col. 3, lns. 29-30, col. 4, lns. 24-27 & 43), the catalytic layer being arranged on top of the base plate main surface (the electrode 16 is deposited on top of the main surface of the substrate 12, Fig. 1, col. 3, lns. 27-30); and
a solid electrolyte layer arranged on top of the catalytic layer (a solid electrolyte 18 is deposited on top of the electrode 16, Fig. 1, col. 3, lns. 27-30).
2, Fig. 1, col. 4, lns. 30-36). Vogt teaches that the solid electrolyte 18 functions to permit the passage of the desired ions such as oxygen ions through the gas sensor device 10 (Fig. 1, col. 4, lns. 28-30). Vogt is silent with respect to the porosity of the solid electrolyte, and therefore fails to teach wherein the solid electrolyte layer comprises a porous ceramic material.
Logothetis teaches an apparatus for sensing specific gases in a measurement gas (abstract). Logothetis teaches that the apparatus 200 comprises a substrate 210, Pt electrodes 221 and 222 deposited on the substrate 210, and a porous ZrO2 layer 230 deposited on the substrate 210 and the Pt electrodes 221 and 222 (Fig. 3, col. 6, lns. 33-47). Logothetis teaches that oxygen and the species in the measurement gas diffuse into the porous ZrO2 layer 230 and can reach the Pt electrodes 221 and 222 of the sensor 220 for accurate measurement (Fig. 3, col. 6, 40-44, 59-68).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the solid electrolyte of Vogt to be porous as taught by Logothetis because the gases may diffuse into the porous layer and reach the platinum electrode for accurate measurement (Logothetis, Fig. 6, col. 6, lns. 40-44, 59-68).
Modified Vogt teaches that a voltage is applied to the electrodes 16 and 20 to generate a current therebetween that provides information on redox potentials associated with particular gases (Fig. 1, col. 4, lns. 53-57), and that the solid electrolyte 18 can conduct oxygen ions and build a voltage potential across its surfaces in response to difference gas concentrations (Fig. 1, col. 5, lns. 3-6). Modified Vogt teaches that a voltage potential is applied to the electrodes 16 and 20 from an external source which forces migration of oxygen ions through the solid electrolyte 
Komatsu teaches a gas sensor having a substrate containing a solid electrolyte and electrodes provided on the surface thereof (abstract). Komatsu teaches that provided on the substrate 10 is an electrode pad formed overlapping and electrically connected to the electrodes, and that these electrical pads are connected to a pair of leads of an external device (Fig. 1, para. [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor device of Modified Vogt to have electrical pads electrically contacted to the electrode and the solid electrolyte as taught by Komatsu in order to yield the predictable result of connecting the electrodes of the gas sensor to an external device to apply signals to the electrodes and measure generated signals (Vogt, Fig. 1, col. 4, lns. 53-57, col. 5, lns. 3-6, col. 7, lns. 17-23, Komatsu, Fig. 1, para. [0025]).
The limitations “enhancing chemical reactivity of gases” and “allow gases to reach the catalytic layer” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
2 and allows gases to diffuse therethrough to reach the Pt electrode 16 (Vogt, Fig. 1, col. 3, lns. 29-30, col. 4, lns. 24-36, 43, Logothetis, Fig. 3, col. 6, lns. 33-47, 59-68, see modification supra), so the porous ZrO2 is capable of the recitation “allow gases to reach the catalytic layer.”
Regarding claim 2, Modified Vogt teaches a gas-sensitive layer arranged between the base plate main surface and the catalytic layer (an electrode 14 deposited between the substrate 12 main surface and the electrode 16, Fig. 1, col. 3, lns. 27-30, wherein the electrode 14 provides a reliable reference of partial pressure of the anion and can function to sense any type of gas, Fig. 1, col. 3, lns. 40-45 & 63-65, col. 4, lns. 15-22).
Regarding claim 3, Modified Vogt teaches wherein the gas-sensitive layer comprises a thermistor ceramic or a metal oxide, and wherein the metal oxide comprises tin oxide, zinc oxide or, copper oxide (the electrode 14 comprises a metal oxide such as ZnO or CuO, Fig. 1, col. 4, lns. 11-14).
Regarding claim 4, the limitation “detect two or more gases simultaneously” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAT 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 5, Modified Vogt teaches an electrode layer arranged on top of the solid electrolyte layer (an upper electrode 20 deposited on top of the solid electrolyte 18, Fig. 1, col. 3, lns. 27-30).
Regarding claim 6, Modified Vogt teaches wherein the ceramic material of the solid electrolyte layer is ion conductive and/or electrically conductive (the solid electrolyte 18 comprises an ionically conductive solid electrolyte such as yttria doped ZrO2, Fig. 1, col. 4, lns. 30-36).
Regarding claim 8, Modified Vogt teaches wherein the catalytic layer comprises at least one metal or one oxide of the metal, and wherein the metal comprises platinum, palladium, silver, gold, or copper (the electrode 16 is made of a catalytic metal such as Pt, Fig. 1, col. 3, lns. 29-30, col. 4, lns. 24-27 & 43).
Regarding claim 9, Modified Vogt teaches wherein the solid electrolyte 18 and an electrode layer comprise a plurality of holes (the solid electrolyte 18 and an upper electrode 20 are porous, Vogt, Fig. 1, col. 4, lns. 28-39, col. 5, lns. 13-14, Logothetis, Fig. 3, col. 6, lns. 33-47, 59-68, see modification supra).
Examiner further notes that Modified Vogt teaches a gas-sensitive layer (an electrode 14 that provides a reliable reference of partial pressure of the anion and can function to sense any type of gas, Fig. 1, col. 3, lns. 27-30, 40-45 & 63-65, col. 4, lns. 15-22) and the catalytic layer 
Regarding claim 10, Modified Vogt teaches wherein the base plate comprises a heating device (the substrate 12 is coupled to a heating element 21, Fig. 1, col. 3, lns. 30-33).
The limitation “enhance performance of the electrochemical gas sensor” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that the heating element 21 provides a capability of self-heating of the gas sensor device 10 and measuring the temperature of the gas sensor device 10, and so for calibration purposes, the measured temperatures were checked (Fig. 1, col. 5, lns. 58-68), so the heating element is capable of the recitation “enhance performance of the electrochemical gas sensor.”
Regarding claim 11, Modified Vogt teaches the electrochemical gas sensor according to claim 1 (the gas sensor device 10, Fig. 1, col. 3, lns. 23-24, see rejection of claim 1 supra). Modified Vogt fails to teach an electrochemical gas sensor array comprising at least two of the electrochemical gas sensors according to claim 1.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the gas sensor device of Modified Vogt to provide more gas sensor devices for detecting additional gases. Additionally, generally, the court held that mere .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 5,429,727 A) and further in view of Logothetis et al. (US 5,250,169 A) and further in view of Komatsu et al. (US 2006/0091010 A1) as applied to claim 1 above, and further in view of Okamura et al. (US 2009/0162706 A1).
Regarding claim 7, Modified Vogt discloses the limitations of claim 1 as recited supra. Modified Vogt teaches that the solid electrolyte 18 comprises an ionically conductive solid electrolyte such as yttria doped ZrO2 (Fig. 1, col. 4, lns. 30-36). Modified Vogt fails to teach wherein the ceramic material of the solid electrolyte layer is a piezoelectric ceramic material.
Okamura teaches a ceramic member which can be used as a gas sensor device (para. [0125]). Okamura teaches that the ceramic member comprises a ceramic layer which may be formed from a ceramic material such as ZrO2 (para. [0125]). Okamura also teaches that the ceramic layer can be formed from a piezoelectric material such as BaTiO3 to make a piezoelectric device that is driven by flowing electrical current through the metal layers or generates electromotive force (para. [0125]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the ZrO2 of the solid electrolyte of Modified Vogt with a piezoelectric material such as BaTiO3 in order to yield the predictable result of a flowing a signal through the solid electrolyte and generating a signal. MPEP § 2143(I)(B). Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP § 2144.07. Consequently, as evidenced by Okamura, a person of ordinary skill in .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Logothetis is now relied upon for the feature of wherein the solid electrolyte layer comprises a porous ceramic material, wherein the porous ceramic material is configured to allow gases to reach the catalytic layer, as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794       

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699